Exhibit 10.1

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT

BOTH (I) IS NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY

DISCLOSED

TEXT OMITTED FROM THIS EXHIBIT IS MARKED WITH [***]

 

 

License & Supply Agreement

KYE PHARMACEUTICALS INC.

- and -

CATALYST PHARMACEUTICALS, INC

Dated as of: 14 AUGUST 2020

 

 



--------------------------------------------------------------------------------

THIS LICENSE & SUPPLY AGREEMENT is made as of 14th August 2020 (“Effective
Date”) by and between KYE Pharmaceuticals Inc., 2233 Argentia Road Suite 302 and
302A, Mississauga Ontario Canada L5N 2X7 Canada, a corporation incorporated
under the laws of Ontario, Canada (“KYE”) and Catalyst Pharmaceuticals, Inc.,
355 Alhambra Circle, Suite 1250 Coral Gables, Florida (“CATALYST”) a corporation
incorporated under the laws of the state of Florida, United States of America.

WHEREAS:

 

A.

CATALYST has significant experience in developing, registering, manufacturing
and supplying pharmaceutical products;

 

B.

KYE has significant experience in registering, marketing and selling
pharmaceutical products and carries on business in Canada;

 

C.

CATALYST possesses a Health Canada NDS in relation to the Product herein
referred to as the “Dossier”.

 

D.

Subject to the terms and conditions of this Agreement, CATALYST wishes to
license the Health Canada Approved Dossier to KYE and KYE wishes to license the
Health Canada Approved Dossier from CATALYST to allow KYE to market and sell the
Product in the Canada; and

 

E.

Subject to the terms and conditions of this Agreement, KYE wishes to engage with
CATALYST to be KYE’s exclusive supplier of the Product in Canada, and CATALYST
wishes to supply the Product to KYE exclusively for sale in Canada.

NOW THEREFORE in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

ARTICLE 1 - INTERPRETATION

 

1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, the
terms set forth below shall be defined in this Agreement (including the
recitals) as follows:

 

  i.

“Affiliate” means, in respect of any party, a legal entity controlling,
controlled by or under common control with that party, control meaning ownership
of more than 50% of the capital or the voting power in such entity.

 

  ii.

“Agreement” means this License & Supply Agreement, together with all schedules
attached hereto and all modifications and amendments hereto.

 

  iii.

“API” means the active pharmaceutical ingredient of the Product(s), being any
substance or mixture of substances that when used in the manufacture of the
Product becomes the active ingredient thereof.

 

1



--------------------------------------------------------------------------------

  iv.

“API Supplier” means any third party who supplies the API used to manufacture
the Product.

 

  v.

“Applicable Laws” means, with respect to any Person, any domestic or foreign,
federal, state or local statute, treaty, law, ordinance, rule, regulation,
administrative interpretation, order, writ, injunction, judicial decision,
decree or other requirement of any Governmental Authority applicable to such
Person or any of such Person’s respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officers’,
directors’, employees’, consultants’ or agents’ activities on behalf of such
Person) as it relates to this Agreement.

 

  vi.

“Business Day” in relation to each Party means any day other than a Saturday, a
Sunday, or any statutory or public holiday on which banks are generally closed
for regular business in the jurisdiction in which the Party’s offices are
located as specified in Section 18.1 hereof.

 

  vii.

“Commercially Reasonable Efforts” means exercising such reasonable efforts and
diligence in accordance with a Party’s reasonable business, legal, financial,
medical and scientific judgment and in a manner consistent with and in
accordance with the efforts and resources such Party would use for a
pharmaceutical product owned, licensed in, or controlled by such Party which is
of similar market potential at a similar stage of its product life cycle, taking
into account the competitiveness of the marketplace (including the number of
competing products and differing pricing and reimbursement status), the
proprietary position of such product, issues of safety and efficacy, the
regulatory environment and the profitability of such product

 

  viii.

“Defective” means any Product which fails to comply with the representations and
warranties set out in Section 8.8 and 12.3 and as a result is rendered unfit for
sale.

 

  ix.

“Development” means all activities relating to the development of the Product as
required: (i) to produce an acceptable product formulation, manufacturing
protocol and stability profile; (ii) to establish the Product’s efficacy and
safety profile; all as further described in Section 3 hereof

 

  x.

“DMF”, where applicable, means a drug master file governing the development and
manufacture of the API.

 

  xi.

“Facility” means the manufacturing facilities of CATALYST or its Affiliate or
subcontractor where the Product is manufactured.

 

  xii.

“GCP” means current Good Clinical Practices as established under Applicable Law.

 

  xiii.

“GLP” means current Good Laboratory Practices as established under Applicable
Law.

 

2



--------------------------------------------------------------------------------

  xiv.

“GMP” means current Good Manufacturing Practices for the manufacture of finished
pharmaceutical products in effect from time to time in the Reference
Jurisdiction, which set minimum standards to ensure that pharmaceutical products
meet established requirements for identity, strength, quality and purity, as
established under Applicable Law

 

  xv.

“Health Canada” means the department of the Government of Canada whose authority
oversees the regulation, approval, and sale of drug products in Canada from time
to time.

 

  xvi.

“Intellectual Property Rights” means any patent, trade secret, right in
unpatented know-how, right of confidence and any other intellectual or
industrial property right of any nature whatsoever in any part of the world,
whether registered or unregistered, but excludes any Trade-mark rights.

 

  xvii.

“IP Claim” means any claim, action or demand commenced or made against any Party
by a third party in relation to the Product that is based upon the contention
that CATALYST’S attempt to obtain a Marketing Authorization for the Product in
Canada, and/or the marketing and sale of the Product in Canada by KYE infringes
the Intellectual Property Rights of any third party in Canada.

 

  xviii.

“Launch Date” means the date upon which the Product is released and first
becomes available for commercial supply and sale in Canada.

 

  xix.

“Losses” means any out-of-pocket damages, liabilities, obligations, costs,
expenses or losses, including reasonable legal fees and expenses, court costs,
arbitration fees, penalties, fines, and amounts paid in settlement of claims.

 

  xx.

“Market” means, sell, offer to sell, promote, advertise, market, import and/or
distribute.

 

  xxi.

“Marketing Authorization” means the approval granted by Health Canada following
review of the New Drug Submission, as required to permit KYE to promote, market,
distribute and sell the Product in Canada.

 

  xxii.

“NDS” means a New Drug Submission filed with Health Canada pursuant to the Food
and Drug Regulations Part C.08.002 (1), (2) and (3) that includes the
documentation resulting from the development of the Product and: (i) describes
the processes, techniques, studies and data in relation to the Product; and
(ii) has been prepared by CATALYST in electronic Common Technical Document
(eCTD) format as per the current Health Canada requirements.

 

  xxiii.

“Net Sales” means [***]

 

  xxiv.

“Packaging” means all material used to prepare fully packaged Product, including
containers, cartons, labelling, blister packs, inserts and shipping cases, as
applicable.

 

3



--------------------------------------------------------------------------------

  xxv.

“Party” means any party to this Agreement referred to individually, and
“Parties” means the Parties to this Agreement referred to collectively.

 

  xxvi.

“Pharmacovigilance” means certain obligations regarding the collection and
assessment of data pertaining to, and the monitoring and prevention of, adverse
effects associated with the Product.

 

  xxvii.

“Product” means the pharmaceutical product that the subject of this Agreement,
as described in Schedule A and amended upon mutual agreement of the Parties.

 

  xxviii.

“Product Monograph” means a factual, scientific document on the Product approved
by Health Canada that, devoid of promotional material, describes the properties,
claims, indications and conditions of use of the drug and contains any other
information that may be required for optimal, safe and effective use of the
drug.

 

  xxix.

“Quality Agreement” means a Quality Assurance/Quality Control Agreement to be
entered into by the Parties which will set forth certain obligations of the
Parties in relation to the manufacture, packaging, quality control and testing
of the Product in accordance with GMP.

 

  xxx.

“Quarter” means the following three (3) month periods during a calendar year:
(i) from January 1 to March 31; (ii) from April 1 to June 30; (iii) from July 1
to September 30; and (iv) from October 1 to December 31.

 

  xxxi.

“Regulatory Authority” means the applicable foreign governmental regulatory
health authorities in a jurisdiction, outside of Canada, responsible for
regulating the manufacture, distribution, and sale of pharmaceutical products.

 

  xxxii.

“Safety Data Exchange Agreement (SDEA)” means a pharmacovigilance agreement to
be entered into by both Parties which will set forth certain obligations of the
Parties in relation to drug product safety in accordance with Good
Pharmacovigilance Practices and Applicable Laws.

 

  xxxiii.

“Specifications” means the specifications for the Product as set out in the
approved NDS in Canada as conditions of the Marketing Authorization.

 

  xxxiv.

“Supply Price” means the unit cost to be paid by KYE to CATALYST for the right
to use the Marketing Authorization, Licensed Know How and the right to import,
market and sell the Product within Canada, as per Schedule A of this Agreement.

 

  xxxv.

“Trademarks” means any trademarks, trade names, trade-dress, logos, whether or
not registered, for the Product. For clarity this includes the trademark
FIRDAPSE® which is registered in Canada by CATALYST.

 

4



--------------------------------------------------------------------------------

1.2

Interpretation of “Include”. Where the words “include”, “includes” or
“including” are used in this Agreement, they shall mean, respectively, “include
without limitation”, “includes without limitation”, or “including without
limitation”.

ARTICLE 2 - LICENSE

 

2.1

License. Subject to the terms and conditions of this Agreement, CATALYST hereby
grants to KYE: the exclusive license (i) to the NDS and Marketing Authorization
for the Product in Canada, including the right for KYE to obtain a Marketing
Authorization under KYE’s name in Canada after approval of the NDS by Health
Canada; and (ii) to the Trademarks, in each case, solely for use in Canada to
Market the Product within Canada. Nothing herein shall limit CATALYST’s research
and development activities and clinical trial investigating additional
indications and other activities other than the sale and distribution of Product
in Canada.

 

2.2

Right to License. CATALYST represents and warrants to KYE that the NDS is, and
the Marketing Authorization if obtained, will be owned or licensed by CATALYST
or its Affiliates, and CATALYST has the right to grant to KYE the license
provided for in this Agreement.

 

2.3

Restrictions. KYE shall not:

 

  i.

Sub-license or subcontract the Product and Marketing Authorization to a
third-party without the prior written consent of CATALYST or as expressly
authorized under this Agreement;

 

  ii.

use or register the NDS or any information or data contained therein, in any
jurisdiction other than Canada;

 

  iii.

use the NDS or any information or data contained therein for any purpose except
as contemplated under this Agreement; or

 

  iv.

Market, directly or indirectly, any Product which has been manufactured and
supplied to KYE in any jurisdiction outside of Canada and shall prohibit (and
strictly enforce such prohibition) its contractors or Affiliates, from doing so.

ARTICLE 3 - PRODUCT DEVELOPMENT

 

3.1

Regulatory Status. CATALYST represents and warrants to KYE that it submitted an
NDS for the Product to Health Canada, the NDS has been accepted by Health Canada
for review and the NDS is currently under review with Health Canada.

 

3.2

Development Activities. CATALYST represents and warrants that all Development
Activities performed by or on behalf of CATALYST in connection with the Product
have been performed in a good scientific manner and in compliance in all
material respects with Applicable Law. The Parties hereby acknowledge that any
other local tests or studies required by Health Canada for approval of the
Product in Canada shall be the responsibility of CATALYST, of which CATALYST
shall bear the related costs of such tests and studies.

 

5



--------------------------------------------------------------------------------

3.3

Authority for Development Activities. For clarity and not without limiting the
foregoing, CATALYST has full discretion and authority regarding research,
clinical development and clinical trial activities relating to the PRODUCT for
indications (in addition to LEMS) within Canada, including without limitation,
the selection and operation of clinical sites within Canada.

ARTICLE 4 - MARKETING AUTHORIZATION

 

4.1

Marketing Authorization Deadline. If, despite CATALYST’s Reasonable Commercial
Efforts, after eighteen (18) months from the effective date of this Agreement,
Health Canada has not granted to CATALYST the Marketing Authorization in Canada
for any reason, or CATALYST is unable to deliver commercial product that meets
all conditions of the Marketing Authorization, either Party shall be entitled to
terminate this Agreement upon delivering written notice to the other Party.
Termination shall otherwise be without further obligation or liability on the
part of either Party other than the confidentiality obligations herein.

 

4.2

Maintenance. Once the Marketing Authorization has been granted to CATALYST, in a
mutually agreed upon timeframe, CATALYST shall transfer or assist KYE in having
the Marketing Authorization granted to KYE for the purpose of ongoing
maintenance of the regulatory file in Canada. Once the Marketing Authorization
in the name of KYE is obtained, it will be KYE’s responsibility, at its own
expense, to maintain and update its Marketing Authorization and for all
communications with Health Canada relating to maintenance of the Marketing
Authorization. as may be required, provided that during the term of this
Agreement CATALYST shall provide all necessary manufacturing data and technical
information as may be required by Health Canada and as set out in Section 6.3.
KYE will promptly provide copies of all communications and with Health Canada
and Supplemental New Drug Submissions to CATALYST for its records. CATALYST will
use Commercially Reasonable Efforts to assist KYE with all requests to the API
manufacturer(s) but shall not be held responsible in the case the API
manufacturer(s) will not agree to comply with such requests.

 

4.3

Designation of Manufacturer. The NDS for the Product, and any subsequent
submissions for the purpose of maintaining the regulatory file, will state that
CATALYST or designated subcontractor is the manufacturer and supplier of the
Product.

 

6



--------------------------------------------------------------------------------

4.4

Expansion of Indications in the Product Monograph. [***]

ARTICLE 5 - EXCLUSIVITY AND COMMERCIALIZATION

 

5.1

Exclusive License in Canada. CATALYST hereby agrees to exclusively supply the
Product to KYE in Canada for the Term of the Agreement.

 

5.2

Exclusive Licensing Fee. KYE agrees to pay the following one-time license
payments:

 

  i.

Upon attainment of the Marketing Authorization and the delivery of commercial
product that meets the conditions of the Marketing Authorization in Canada $US
[***]. If the Marketing Authorization is obtained prior to the approval of any
other 3,4-diaminopyridine product for LEMS, then KYE will pay an additional $US
[***] for a total Milestone Payment of $US [***]; regardless of delivery date of
commercial product. The additional $US [***] will be payable upon KYE executing
a Letter of Intent with the Pan Canadian Pharmaceutical Alliance for the
provincial reimbursement of the Product.

 

  ii.

KYE will pay CATALYST a one-time milestone payment of $US [***] upon Marketing
Approval for the first alternative indication in Canada. KYE will pay CATALYST
(A) a further one-time milestone payment of $US [***] when Net Sales of the
Product in any calendar twelve (12) month period after such Marketing Approval
are [***]Canadian Dollars ($CAN [***]) greater than the Net Sales of the Product
in the twelve (12) month calendar period immediately prior to such Marketing
Approval, and (B) a further one-time milestone payment of $US [***]when Net
Sales of the Product in any calendar twelve (12) month period after such
Marketing Approval are [***] Canadian Dollars ($CAN [***]) greater than the Net
Sales of the Product in the twelve (12) month calendar period immediately prior
to such Marketing Approval. KYE will use Commercially Reasonable Efforts to
Market all alternative indications for the Product. For the avoidance of doubt,
there will be no further milestones payments for any subsequent alternative
indications.

 

7



--------------------------------------------------------------------------------

5.3

Exclusive Supplier. During the Term of this Agreement, KYE shall source and
purchase the Product for sale in Canada exclusively from CATALYST and shall not
Market any product that could be considered as a substitute or competitive with
the Product. This provision shall apply even in the event of assignment of this
Agreement.

 

5.4

General Diligence Obligation: KYE will exercise Commercially Reasonable Efforts
to Market the Product to customers in Canada during the Term at its sole cost
and expense in accordance with the terms of this Agreement and with Applicable
Law. Such efforts shall include, without limitation, the Launch of the Product,,
the preparation and delivery to CATALYST of: (i) an annual marketing plan for
the Product (the first of which shall be delivered prior to the Product’s
Launch); and (ii) sales projections for the Product on an annual basis. KYE will
provide CATALYST an opportunity to comment on such annual marketing plans, and
will consider CATALYST’s comments in good faith, but the final marketing plan
shall be determined by KYE.

 

5.5

Pricing: KYE shall have final decision-making authority for determining the
selling price for the Product in Canada subject to the provisions set forth
herein. KYE will use Commercially Reasonable Efforts to obtain and maintain
pricing and reimbursement approvals for the Products for Canada, [***].

 

5.6

Bartering and Bundling Prohibited: KYE shall not accept or solicit any bartered
goods or services relating to the sale of a Product. The Product shall not serve
as a loss leader or be bundled with other products to serve as a loss leader.
The term “loss leader” shall refer to a situation in which (1) the Product is
sold on terms that are less favorable than terms that could otherwise have been
obtained in order to benefit sales of one or more products other than a Product
and/or (2) the Product’s price is discounted to induce the sale of other
products. In addition to and without limiting CATALYST’s other remedies
hereunder, the Net Sales shall be adjusted to reverse any discounts in such
bundling and loss leader arrangement which were given to a customer that were in
excess of the then customary discounts for a Product (or, in the absence of
relevant data for the Product, other similar products under similar market
conditions).

 

5.7

Reports: After the Launch of the Product, KYE shall within forty-five (45) days
after the completion of each calendar year during the Term, provide to CATALYST,
a report describing the selling resources deployment, including without
limitation, budget and spend on marketing of the Product for such year, as well
as a report summarizing the status of reimbursement approvals and pricing
approvals and filing in terms of formulary listings and reimbursement pricing
tiers for the Product in Canada.

 

8



--------------------------------------------------------------------------------

  i.

KYE shall provide to CATALYST such other information and materials with respect
to its activities in connection with marketing of the Product as CATALYST shall
reasonably request from time to time, including information regarding its
pre-launch marketing plans, including providing to CATALYST a pre-launch
marketing plan as soon as practicable but in no event later than six (6) month
from the Effective Date.

 

  ii.

For the avoidance of doubt, KYE, at its own cost and expense, shall be
responsible for training of all sales representatives who are, or will be,
marketing the Products in Canada, development of websites, advertising, and
supporting materials (including, without limitation, print advertising,
brochures, leaflet and similar materials).

 

  iii.

CATALYST shall use Commercially Reasonable Efforts to provide to KYE copies of
all CATALYST training materials, marketing plans, advertising and supporting
materials (including, without limitation, print advertising, brochures, leaflet
and similar materials) as KYE may reasonably request from time to time for use
in the development of its own training and promotional materials for Canada.

 

5.8

Trademarks: KYE hereby acknowledges that CATALYST has been granted an exclusive
license to use of the Trademarks in Canada, and that CATALYST is sublicensing
the Trademarks to KYE for use in Canada in connection with the Product during
the Term of this Agreement. KYE shall not, during the Term or thereafter,
register, use, or attempt to obtain any right in and to any Trademarks or in and
to any name, logo or trademark confusingly similar thereto, including, without
limitation, by adding to or supplementing the Trademarks with additional words
or phrases. CATALYST shall have the right to exercise quality control over KYE’s
use of the Trademarks to a degree reasonably necessary to maintain the validity
of the Trademarks, as applicable, and to protect the goodwill associated
therewith. CATALYST shall be solely responsible for the filing, prosecution and
maintenance of the Trademarks in the Canada and all costs and expenses related
thereto.

ARTICLE 6 - MANUFACTURE OF PRODUCT

 

6.1

Supply Obligation. Subject to the terms and conditions of this Agreement,
CATALYST shall manufacture and supply to KYE the quantities of the Product
ordered by KYE hereunder for commercial import and sale in Canada.

 

6.2

API. [***]

 

9



--------------------------------------------------------------------------------

6.3

Restrictions on Changes to Product. The Parties acknowledge that, once the NDS
has been approved by Health Canada and the Marketing Authorization has been
successfully transferred to KYE, any change whatsoever to the Product or any
related process, method or procedure may impact the regulatory status of the
Product in Canada. Without limitation to any other provision of this Agreement,
CATALYST shall not make any changes whatsoever to the Product without first
informing KYE who will obtain all necessary approvals from Health Canada.
Examples of such changes include, changes to the API Supplier, the Facility,
methods of manufacture or other processes, or any other changes. KYE will use
Commercially Reasonable Efforts to submit any changes without delay and shall
pay all fees and charges payable to Health Canada which may be required to
update the Marketing Authorization in connection with any change to the Product.

 

6.4

Packaging. CATALYST shall supply the Product to KYE fully packaged, labelled,
and ready for sale. CATALYST shall label and package the Product in accordance
with the label text and Packaging Specifications set forth in the approved NDS
as conditions of the Marketing Authorization. KYE shall promptly inform CATALYST
of any changes to the labelling and/or packaging required by Health Canada.

 

6.5

Manufacturing Facility.

 

(1)

Product Manufacturer. All Product supplied to KYE pursuant to this Agreement
shall be manufactured only by CATALYST’s designated Facility described in
Schedule A, or at such other Affiliate or subcontractor as may be mutually
agreed between the Parties in writing, such agreement not to be reasonably
withheld, and which complies with the requirements of this Section 6. If
CATALYST has the Product manufactured on its behalf, CATALYST shall cause and
obligate its Facility to comply with all provisions hereof applicable to the
manufacture of the Product, and any reference to CATALYST in such provisions
shall, as appropriate, be deemed to include a reference to the applicable
Facility of CATALYST. For avoidance of doubt, CATALYST shall not manufacture the
Product in any other Facility that will result in a delay in supply to KYE, and
until approval has been obtained from Health Canada (if applicable) and
satisfactory audit, if necessary, and GMP status of the Facility are verified by
KYE in writing.

 

(2)

Location of Facility. CATALYST shall not change the location of the Facility
without the prior written consent of KYE, which consent shall not be
unreasonably withheld except as described in Exhibit A.

 

(3)

Qualification of Facility. CATALYST shall be required to maintain the Facility
in compliance with all Applicable Laws. CATALYST shall throughout the term of
this Agreement obtain and maintain, at its own cost, any and all licenses,
permits, orders, authorizations and consents (including facility licenses and
permits) as required by Applicable Law to manufacture the Product for supply to
KYE in Canada in compliance with GMP, or as otherwise required to perform
CATALYST’s obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

6.6

Inspections.

 

(1)

KYE Inspections. During the term of this Agreement and as long as KYE is not
distributing a product that can be substituted in some manner for the Product,
until one year after the expiration date for the last Product supplied
hereunder, and thereafter in the event a claim against KYE regarding use of the
Product is threatened or commenced, CATALYST shall permit KYE’s representatives
to enter the Facility, upon reasonable prior notice and during normal business
hours, for the purpose of inspecting the Facility and quality control procedures
and confirming compliance with all Applicable Laws, the Quality Agreement and
this Agreement. The date of such an inspection shall be mutually agreed by the
Parties and designated subcontractor and shall have a duration of maximum two
(2) working Business Days. KYE will be responsible for any costs associated with
an inspection requested by KYE.

 

(2)

If during any such inspection KYE discovers evidence in which the Facility has
not complied with Applicable Law or the Quality Agreement, then KYE shall
present such findings to CATALYST. CATALYST shall make Commercially Reasonable
Efforts to (1) coordinate with the Facility to provide to KYE a written plan for
correcting such deficiencies, including a proposed timetable for implementing
such corrections, and (2) ensure that such deficiencies are corrected, at the
Facility’s and/or CATALYST’s sole expense, as soon as reasonably practicable.
CATALYST shall not be held responsible in case the Facility does not agree to
correct the deficiencies identified. In the event KYE requests a material change
to the Facility that is not to correct non-compliance with Applicable Law or the
Quality Agreement, KYE will present the requested change to CATALYST for
approval, such approval not to be unreasonably withheld. If CATALYST approves
such change, CATALYST will present request to the Facility for implementation
and KYE will be responsible for the cost for changes requested by KYE and
accepted by the Facility.

 

(3)

Inspection by Governmental Authorities. If CATALYST receives any notification of
any inspection of the Facility by any Regulatory Authority, or any warning
letter or similar correspondence from any Regulatory Authority relating to the
Product, then CATALYST shall (i) promptly provide KYE with notice of the
inspection and all notices, correspondence and related documents received by
CATALYST from the applicable Regulatory Authorities; (ii) promptly furnish KYE
with copies of all reports and notices received by CATALYST as a result of any
such inspection; (iii) provide to KYE a written plan for correcting such
deficiencies documented by the Regulatory Authorities, including a proposed
timetable for implementing such corrections; and (iv) ensure that any
deficiencies are corrected, at CATALYST’s expense, as soon as reasonably
possible. CATALYST shall not be held responsible in case the Facility does not
agree to correct the deficiencies identified.

 

6.7

Quality Assurance/Quality Control. The Parties shall enter into a separate
Quality Agreement before the earlier of: (i) the first commercial supply of any
Product; and (ii) eight (8) weeks from the signing of this Agreement. The terms
of the Quality Agreement shall apply to all Product manufactured and supplied by
CATALYST pursuant to this Agreement. In the event of a conflict between the
Quality Agreement and this Agreement with respect to quality-related matters,
including compliance with GMP and all other quality obligations, the provisions
of the Quality Agreement shall prevail. In the event of a conflict between the
Quality Agreement and this Agreement with respect to any commercial matters,
including allocation of risk, liability, and financial responsibility, then the
provisions of this Agreement shall prevail.

 

11



--------------------------------------------------------------------------------

ARTICLE 7 - PHARMACOVIGILANCE

 

7.1

Both Parties agree to mutually respect and be responsible for their respective
Pharmacovigilance systems for the Product. Legal responsibility in respect of
pharmacovigilance and other regulatory requirements or agreements, rests with
the Marketing Authorization Holder(s) in their respective jurisdictions meaning
for Catalyst, the US and for KYE, Canada. Regular safety data exchange will
occur according to current guidelines on Good Pharmacovigilance Practice, FDA
and Health Canada requirements and in accordance with the Pharmacovigilance
Agreement. In addition to the provisions hereof, the Parties shall enter into a
separate Safety Data Exchange Agreement (SDEA), the terms of which shall apply
to the Product manufactured and supplied by CATALYST pursuant to this Agreement.
In the event of a conflict between the Pharmacovigilance Agreement and this
Agreement with respect to any safety-related matters, including compliance with
all regulatory obligations, the provisions of the Pharmacovigilance Agreement
shall prevail. In the event of a conflict between the Pharmacovigilance
Agreement and this Agreement with respect to any commercial matters, including
allocation of risk, liability, and financial responsibility, then the provisions
of this Agreement shall prevail.

ARTICLE 8 - PRODUCT SUPPLY

 

8.1

Forecasts and Purchase Orders.

 

(1)

[***]

 

(2)

[***]

 

12



--------------------------------------------------------------------------------

8.2

[***]

 

8.3

Price & Payment.

 

(1)

Method of Payment. [***]

 

(2)

Delays in payment. [***]

 

(3)

Product Purchase Pricing and Reporting. [***]

 

Calendar Year Net Sales

   Quarterly Transfer
Price Rate

[***]

   [***]%

[***]

   [***]%

 

13



--------------------------------------------------------------------------------

[***]

 

(4)

Sales Milestone Payment: As part of the Product Supply Price KYE will pay
CATALYST a one-time sales milestone payment of $US [***] when KYE’s Net Sales of
the Product exceed $CAN [***] in a consecutive twelve (12) month period. KYE
shall report this to CATALYST within five (5) days after the end of the calendar
month in which it occurs. KYE shall make payment to CATALYST within ten
(10) Business Days of said notification in accordance with Section 8.3(1).

 

(5)

CATALYST Audit Rights: KYE shall maintain accurate and complete books and
records of the Net Sales in such form and in such reasonable detail as to enable
CATALYST to verify the Net Sales. Upon the written request of CATALYST, which
shall not more than once per calendar year unless discrepancies of five percent
(5%) or greater in the aggregate Transfer or Supply Price paid or particular
bona fide concerns exist (in which event such audits may be on a quarterly
basis), KYE shall permit an independent certified public accounting firm
selected by CATALYST to have access during normal business hours to such of the
records of KYE as may be reasonably necessary to verify the accuracy of the Net
Sales of the Product, and Supply Price for the Product for any calendar year
ending not more than three (3) full years prior to the date of such request. The
accounting firm must execute a confidentiality agreement with KYE prior to being
given access to KYE’s records. If such accounting firm concludes that there are
discrepancies in the reporting or calculation of the Net Sales or the Supply
Price, such accounting firm shall recalculate such amounts and: (a) KYE shall
pay any additional sums underpaid to CATALYST within thirty (30) calendar days
of such re-determination; or (b) CATALYST, at its option, shall repay or, credit
KYE for any overpaid amounts. The fees and expenses charged by such accounting
firm shall be paid by CATALYST. However, if the audit discloses that the
aggregate Supply Price and/or Transfer Price relating to the Product to CATALYST
was underpaid during the audit period by more than five per cent (5%), then KYE
shall pay the reasonable fees and expenses charged by the accounting firm. Each
Party shall forthwith pay any amounts discovered to be due by it to the other
pursuant to an audit. The results of such audit shall be final and binding on
the Parties.

 

14



--------------------------------------------------------------------------------

8.4

Taxes: KYE shall deduct or withhold from payments to CATALYST only those taxes
that are required or enacted by Applicable Laws and shall use all reasonable and
legal efforts to minimize the tax withholding obligations hereunder. KYE shall
submit to CATALYST appropriate proof of payment of tax withholdings as well as
official receipts within a reasonable period of time not to exceed sixty
(60) days following any tax payment. KYE shall provide CATALYST reasonable
assistance, which shall include the provision of such documentation as may be
required by the tax authority, in order to allow CATALYST obtain the benefit of
any present or future treaty against double taxation which may apply to such
payments or to claim an exemption from or obtain a repayment or a reduction of
such tax. The Parties acknowledge that as of the Effective Date, provided that
CATALYST has delivered a properly executed NR301 claiming eligibility under the
Canada-US Tax Treaty in respect of the payments hereunder and certification that
such payments are not attributable to a permanent establishment in Canada, there
are no applicable withholding taxes under applicable law. For the avoidance of
doubt, CATALYST shall remain liable for all withholding taxes related to this
Agreement and this Section 8.4 shall survive termination of the Agreement.

 

8.5

Delivery. Delivery of each order of the Product shall be made ex-works
(Incoterms 2010). Each planned delivery shall be accompanied by advanced notice
specifying the Product, KYE’s purchase order number and the quantity of Product
to be delivered. Upon written request by KYE, CATALYST will assist with
transportation logistics and arrange for delivery of the products to the
destination port or airport in Canada. In such case, the cost of the
transportation and other direct costs will be communicated by CATALYST to KYE in
advance of the shipment. KYE will be charged separately on the specific invoice
for the Product issued by CATALYST to KYE.

 

8.6

Delays.

 

(1)

Notice. CATALYST shall notify KYE as soon as possible of any potential delay in
the delivery of any Product shipment for which a purchase order was accepted.

 

(2)

Remedy for Late Delivery. If CATALYST fails to deliver any shipment of the
Product to the agreed upon port of entry by the delivery date specified by KYE
in a purchase order submitted in accordance with the terms of this Agreement,
and the delay is not due to the failure to receive any materials to be procured
by KYE, then the following shall apply (without limitation to CATALYST’s
indemnification obligations):

 

  i.

If delivery of a Product shipment is more than ninety (90) days late from the
issued purchase order delivery date, then KYE shall be entitled to cancel its
purchase order regarding the late shipment upon ten (10) Business Days written
notice.

 

  ii.

If delivery of a Product shipment is more than one hundred and eighty (180) days
late from the issued purchase order delivery date, then KYE shall be entitled to
cancel its purchase order regarding the late shipment upon ten (10) Business
Days written notice if it has not done so already. In addition, should three
(3) or more purchase orders be more than one hundred and eighty (180) days late
from the issued Purchase Order delivery date due to CATALYST actions in any
calendar year, then KYE may terminate the Agreement and return the Marketing
Authorization to CATALYST.

 

15



--------------------------------------------------------------------------------

8.7

Testing. CATALYST shall test as outlined in the NDS all Product prior to
delivery to KYE to ensure that the Product meets the Specifications. Upon the
delivery of each shipment of Product, CATALYST shall provide to KYE a
certificate of analysis in accordance with the terms of the Quality Agreement
and which verifies that the Product complies with the Specifications. CATALYST
shall be responsible for all applicable release testing of the Product in
accordance with the requirements of the Quality Agreement and all applicable
GMPs and other Applicable Laws.

 

8.8

Defective Product.

 

(1)

Notification. If any shipment of Product is Defective in relation to any matter
discoverable upon visual inspection made with reasonable care, then KYE will
notify CATALYST within thirty (30) days of receipt of the Product. If any
shipment of Product is Defective in relation to any matter which is not
discoverable upon visual inspection made with reasonable care, then KYE will
immediately notify CATALYST upon discovery. CATALYST shall promptly notify KYE
as to whether it confirms or disputes that the Product is Defective. Pending
resolution of KYE’s claim, KYE shall not be obligated to make any payment to
CATALYST in relation to any Product which KYE justifiably and reasonably claims
in good faith to be Defective.

 

(2)

Review; Independent Testing Laboratory. If CATALYST does not agree with a claim
by KYE that any Product is Defective, then the Parties shall submit information
regarding the disputed shipment to each other for review. If the Parties cannot
agree as to whether the Product is Defective within four (4) weeks of KYE’s
initial claim, then upon the request of either Party the dispute shall be
submitted to a mutually acceptable independent laboratory with a minimum of ten
(10) years of experience in testing pharmaceutical products and complying with
guidelines and regulations in Canada. The independent laboratory shall act as an
expert whose determination shall be final and binding upon the Parties, except
in the case of manifest error. If the independent laboratory determines that the
Product is not Defective, then KYE shall pay for the Product (if it has not
already done so) within thirty (30) days of receiving notice of the independent
laboratory’s decision. The costs of the independent laboratory shall be borne by
the Party with whom the independent laboratory disagrees.

 

(3)

Remedy for Defective Product. If any Product delivered by CATALYST to KYE is
finally agreed or determined to be Defective by CATALYST or by an independent
laboratory as described in 8.8(2), then CATALYST shall, at KYE’s discretion, and
without limitation to CATALYST’s indemnification obligations, either replace the
Defective Product at no additional cost to KYE or (to the extent that KYE has
already paid for the Defective Product) give credit to KYE for the Defective
units and all costs paid by KYE in relation thereto (including freight,
insurance and all applicable taxes). KYE will, at CATALYST’s expense and in
accordance with CATALYST’s written instructions, either return or destroy all
Defective Product.

 

16



--------------------------------------------------------------------------------

8.9

Manufacturing Process Events. If a manufacturing process event occurs during the
manufacture of any Product batch which is likely to materially affect the
safety, efficacy or regulatory status of the Product in Canada, CATALYST shall
notify KYE as soon as reasonably possible (but in any event within two
(2) Business Days of becoming aware of the process event). KYE and CATALYST
shall consult with each other as to the disposition of all affected batches of
the Product, which disposition shall be at the expense of CATALYST. CATALYST
agrees to report to KYE, on a semi-annual basis, any atypical process events,
regardless of whether they are or are not likely to materially affect the
safety, efficacy, or regulatory status of the Product. No Product may be
reworked unless the rework procedure is in conformity with GMP and the Quality
Agreement or otherwise agreed in writing between the Parties.

ARTICLE 9 - RECORDS

 

9.1

Records. CATALYST shall maintain all records necessary to comply with all
Applicable Laws relating to the Development, testing, manufacture, packaging,
storage and supply of the Product, and the performance of its obligations under
this Agreement. All such records shall be maintained for such period as may be
required pursuant to Applicable Laws; provided, however, that all records
relating to the manufacture, stability and quality control (including
deviations) of each batch of the Product shall be retained at least until the
second anniversary of the end of the approved shelf life for all Product from
such batch.

 

9.2

Samples and Batch Records. CATALYST shall prepare and maintain batch records and
file samples, properly stored, for each lot or batch of Product manufactured and
shipped hereunder in compliance with all GMPs and other Applicable Laws
pertaining thereto. KYE will retain samples properly stored in Canada in
conformity with GMP and the Quality Agreement.

 

9.3

Ongoing Stability. CATALYST shall, at its own cost, conduct ongoing stability
studies for the Product according to specifications that meet the conditions of
the Marketing Authorization in Canada and shall create and compile all other
data and documentation required by GMP, regulatory and any other Applicable
Laws. CATALYST will provide the results of ongoing stability on such Product to
KYE, free of charge, upon reasonable request.

 

9.4

Inspection of Books and Records. During the term of this Agreement, and
thereafter for a period of two (2) years from the end of the shelf life of the
last Product supplied by the CATALYST to KYE under this Agreement, either Party
may, at reasonable times upon reasonable prior notice, inspect the manufacturing
books and records of the other Party, including audits of any manufacturer,
pertaining to its obligations under this Agreement for purposes of ensuring
compliance with the terms of this Agreement.

ARTICLE 10 - PRODUCT RECALL

 

10.1

Product Recall.

 

17



--------------------------------------------------------------------------------

(1)

If any Regulatory Authority or other governmental agency issues or requests a
recall or takes similar action in connection with the Product in Canada, or if
either Party reasonably determines after consultation with the other Party that
an event has occurred which may result in the need for a recall or market
withdrawal of the Product, then the Party notified of or wishing to implement
such recall or similar action shall, within one (1) Business Day, inform the
other Party thereof. The Parties shall promptly discuss and work together to
effect an appropriate course of action to implement any recall, provided that
neither Party shall be prohibited from unilaterally taking any action which it
determines in good faith it is required to take to minimize risk to public
health and safety or to comply with Applicable Laws, KYE shall be responsible
for notifying Health Canada of any recall of the Product in Canada once it
becomes the Marketing Authorization holder.

 

(2)

Without limitation to the Parties’ respective indemnification obligations under
this Agreement regarding third party claims, if a Party (the “Innocent Party”)
is reasonably required to incur any out-of-pocket expenses due to a Product
recall in Canada (“Recall Expenses”), and if the reason for the recall in Canada
is a matter for which the other Party (the “Responsible Party”) is obligated to
indemnify the Innocent Party as provided in Article 16 of this Agreement, then
the Responsible Party shall be liable for all Recall Expenses of both Parties.
Without limitation, the Recall Expenses for which the Responsible Party shall be
liable include notification expenses, costs for the return of recalled Product,
costs of reporting to Health Canada, costs to destroy recalled Product, and
customer fees and penalties arising due to the recall. The Innocent Party shall
provide to the Responsible Party documentation which verifies all Recall
Expenses for which liability or reimbursement is claimed.

 

(3)

If a recall is not due to the fault or responsibility of either Party, then the
Parties shall share the Recall Expenses equally.

 

(4)

The Parties will cooperate and assist each other on all Recalls. If possible,
the Parties shall discuss and agree on Recall Expenses prior to being incurred,
provided that neither Party shall be prohibited from unilaterally taking any
action or incurring any reasonable Recall Expenses which it determines in good
faith it is required to take or incur to minimize risk to public health and
safety or to comply with Applicable Laws.

ARTICLE 11 - INTELLECTUAL PROPERTY RIGHTS

 

11.1

Reservation of Rights. Except for the exclusive license granted to KYE under
this Agreement, no right, title, or interest is granted, whether expressly or by
implication, to any technology or Intellectual Property Rights owned by either
Party. Each Party hereby reserves all rights not expressly granted under this
Agreement.

 

11.2

Trademarks. CATALYST shall be responsible for the selection, registration and
maintenance of all Trademarks used by KYE in connection with the Product in
Canada. KYE shall not acquire or assert any right, title, and interest in and to
the Trademarks or marks substantially similar to the Trademarks. KYE shall not
use any Trademark in connection with the Marketing of the Product other than as
contemplated herein.

 

18



--------------------------------------------------------------------------------

11.3

IP Claims.

 

(1)

Intellectual Property Representation. CATALYST represents and warrants that, to
the best of its knowledge, the manufacture of the Product by CATALYST (including
the route of synthesis, formulation and manufacturing process) for supply to KYE
and the distribution and sale of the Product by KYE in Canada in accordance with
the provisions of this Agreement does not, infringe upon the Intellectual
Property Rights of any third party in the country of manufacture. CATALYST also
represents and warrants that it does not own or license any granted or pending
patent applications in Canada with respect to the Product, including any
patents/applications relating to the use or manufacturing of the Product.

 

(2)

Termination Due to IP Claim. If an IP Claim is threatened or commenced against
any Party, and if the Parties reasonably determine that the likelihood and
consequences of an unfavourable rulings warrants that KYE refrain from Marketing
the Product in Canada, or if KYE agrees to refrain from Marketing the Product in
Canada pursuant to a settlement of an IP Claim, or if a court of competent
jurisdiction makes a final determination that the Marketing of the Product in
Canada infringes the Intellectual Property Rights in Canada of a third party and
all rights to appeal have been exhausted or expired, then KYE may terminate this
Agreement upon delivering written notice to the CATALYST.

ARTICLE 12 - REPRESENTATIONS & WARRANTIES

 

12.1

Mutual Representations and Warranties. Each Party represents and warrants to the
other Party as follows, which representations and warranties shall be true as at
the date hereof and throughout the term of this Agreement:

 

  i.

it has full corporate power and authority and has taken all corporate action
necessary to enter and perform its obligations under this Agreement; and

 

  ii.

this Agreement is its legal, valid, and binding obligation, enforceable in
accordance with the terms and conditions hereof.

 

  iii.

it has not violated and will not violate any provision of the U.S. Foreign
Corrupt Practices Act of 1977, the OECD Convention on Bribery of Foreign Public
Officials in International Business Transactions, Canadian Corruption of Foreign
Officials Act and the rules and regulations thereunder and any other similar
foreign or domestic law or regulation; or made or make any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment in connection with
this Agreement and it has policies and procedures to ensure, and which are
reasonably expected to ensure, continued compliance with the provisions of this
paragraph.

 

12.2

CATALYST General Warranties. CATALYST represents and warrants to KYE as follows:

 

  i.

Technical Expertise. CATALYST has and throughout the term of this Agreement will
continue to have the technical expertise, experience and personnel necessary to
manufacture (including use of contract manufacturers) and supply the Product in
the manner contemplated by this Agreement;

 

19



--------------------------------------------------------------------------------

  ii.

Agreement Will Not Cause Breach. The execution, delivery and performance of this
Agreement by CATALYST will not result in CATALYST’s violation of or default
under any Applicable Laws or any material agreement or instrument by which
CATALYST is bound;

 

  iii.

No Lawsuits. To the best of its knowledge, and as of the date hereof, there have
not been any claims, lawsuits, arbitrations, legal or administrative or
regulatory proceedings, charges, or complaints or investigations by any third
party or government authority threatened, commenced, pending or proceeding
against CATALYST, and CATALYST has not received any notice thereof, which relate
to NDS, the Product, the API, or CATALYST’s right to develop, manufacture, use
or sell the Product and/or the API, or which could materially prevent CATALYST
from complying with its obligations under this Agreement; and

 

  iv.

Information. To the best of its knowledge, all information relating to the
Product delivered to KYE or to be delivered to KYE during the term of this
Agreement by or on behalf of CATALYST was and shall be, as of the date of
delivery, in all material respects accurate and correct and CATALYST is not and
shall not be aware of any information which would be required to be disclosed to
make such information not misleading.

 

12.3

CATALYST Manufacturing and Supply Warranty. CATALYST warrants and represents to
KYE that all Product delivered to KYE hereunder shall:

 

  i.

comply with the applicable purchase order given in accordance with this
Agreement;

 

  ii.

be manufactured by CATALYST in accordance with (i) the terms of this Agreement
and the Quality Agreement, (ii) the requirements of the Marketing Authorization,
and (iii) all applicable GMPs and Applicable Laws;

 

  iii.

be manufactured at the Facility which is approved by the Regulatory Authorities
and subject to Sections 6.3 and 6.5 of this Agreement;

 

  iv.

not be adulterated or misbranded under any Applicable Laws in Canada;

 

  v.

have at least [***] of the approved Product shelf-life remaining at the time of
delivery to agreed upon destination port or airport, and

 

  vi.

be free from unacceptable defects in material, manufacturing, and workmanship
when delivered to KYE for the shelf-life of the Product, subject to the
provisions of Article 10.

 

12.4

KYE General Warranties. KYE represents and warrants to CATALYST that:

 

  i.

Agreement Will Not Cause Breach. The execution, delivery, and performance of
this Agreement by KYE will not result in KYE’s violation of or default under any
Applicable Laws or any material agreement or instrument by which KYE is bound;
and

 

20



--------------------------------------------------------------------------------

  ii.

No Lawsuits. As of the date hereof there have not been any claims, lawsuits,
arbitrations, legal or administrative or regulatory proceedings, charges, or
complaints or investigations by any third party or government authority
threatened, commenced, pending or proceeding against KYE, and KYE has not
received any notice thereof, which could prevent KYE from complying with its
material obligations under this Agreement.

 

  iii.

Without limiting anything herein, KYE shall comply with all Applicable Laws in
performing this Agreement, including all marketing, promotional material or
advertising activities conducted by it.

KYE shall be responsible for all price reporting for the Products to all
governmental agencies, as well as any Third-Party pricing publications in Canada
and shall do so accurately and in a timely manner.

 

12.5

Disclaimer. EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS PROVIDED OR REFERENCED
IN THIS AGREEMENT, THE PARTIES MAKE NO OTHER WARRANTIES OR REPRESENTATIONS TO
EACH OTHER, EXPRESS OR IMPLIED, INCLUDING THOSE WITH RESPECT TO THE PRODUCT,
WHETHER STATUTORY OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ALL OTHER
WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE.

ARTICLE 13 - COVENANTS OF CATALYST

 

13.1

Compliance. CATALYST’s at its designated Facility shall manufacture and supply
the Product and shall otherwise comply with its obligations under this Agreement
all in strict compliance with all applicable GMPs, GLPs, the Laws in the
Reference Jurisdiction, and all applicable licenses, governmental permits or
applications in the Reference Jurisdiction.

 

13.2

Permits and Licences: CATALYST shall throughout the term of this Agreement, at
its expense, obtain and maintain any and all licenses, permits, orders,
authorizations and consents required by the Regulatory Authorities to perform
its obligations under this Agreement as developer and registered manufacturer of
the Product.

ARTICLE 14 - COVENANTS OF KYE

 

14.1

Compliance. KYE shall be solely responsible for compliance with all Applicable
Laws in Canada relating to the Marketing of the Product.

 

14.2

Permits and Licenses. KYE shall throughout the term of this Agreement, at its
expense, obtain and maintain any and all licenses, permits, orders,
authorizations and consents required by Health Canada to perform its obligations
under this Agreement as Marketing Authorization holder and as importer and
distributor of the Product.

 

21



--------------------------------------------------------------------------------

14.3

Sale of Product. KYE shall use its Commercially Reasonable Efforts to Market the
Product in Canada. KYE shall be responsible for all costs and expenses incurred
in marketing and commercializing the Product in the Canada.

 

14.4

Expansion of Monograph. KYE shall use Commercially Reasonable Efforts to submit
Supplemental New Drug Submissions to Health Canada based on the corresponding
FDA submission in order to obtain approval in Canada and expand the indications
in the Product Monograph, subject to Section 4.4 of this Agreement.

ARTICLE 15 - TERM & TERMINATION

 

15.1

Term. This Agreement shall commence upon the date hereof, and, unless terminated
earlier in accordance with the provisions hereof, shall continue for a period of
[***] from the Launch Date (the “Initial Term”). This Agreement shall
automatically renew (“Renewal Term”) for successive [***] year periods if Net
Sales of the Product exceed $CAN [***]over a [***] month period in the last year
of the Initial Term or $CAN [***] during the first [***] of any Renewal Term. If
this sales threshold is not exceeded during the applicable period, this
Agreement will only renew upon the mutual agreement of both Parties.

 

15.2

Termination. If any one or more of the following events occur, then this
Agreement may be terminated in its entirety as set forth herein:

 

  i.

if a Party files a petition in bankruptcy or is adjudged as bankrupt, or a
petition in bankruptcy is filed against it and is not dismissed within sixty
(60) days, or it becomes insolvent, takes advantage of legislation for creditor
relief, has a receiver or receiver-manager appointed in relation to its assets,
or discontinues its business, then the other Party may terminate this Agreement
immediately upon delivering written notice of termination;

 

  ii.

if a Party violates or fails to perform any of its material undertakings,
agreements, covenants or obligations under this Agreement (excluding matters
otherwise specifically addressed with a termination right elsewhere in this
Agreement) and the failure is not capable of cure or, if capable of cure, is not
remedied within sixty (60) days (or fifteen (15) Business Days in the event of a
payment default) after receipt of written notice from the non-defaulting Party,
then the non-defaulting Party may terminate this Agreement immediately upon
delivering written notice of termination; and

 

  iii.

if a Party wilfully or fraudulently misrepresents any fact, information or
report required to be made or disclosed under this Agreement, then the other
Party may terminate this Agreement immediately upon delivering written notice of
termination.

 

  iv.

[***]

 

22



--------------------------------------------------------------------------------

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

15.3

Termination – Effect on Confidential Information and Intellectual Property.

 

(1)

Expiration of Term/Termination Due to Fault of CATALYST. If the term of this
Agreement expires pursuant due to a fault of Catalyst or if this Agreement is
terminated by KYE pursuant to Section 15.2 (Insolvency, Default or Fraud), 18.3
(Assignment Without Consent) or 18.6 (Force Majeure), (i) the Parties shall
continue to honor their obligations under all outstanding, and binding, purchase
orders including, but not limited to payment and supply obligations in
accordance with their terms; (ii) the applicable provisions of this Agreement
with respect to indemnity and other matters shall remain in full force and
effect; (iii) upon expiration or written notice of termination of the Agreement,
KYE may, where permitted by Applicable Law, purchase from CATALYST through
purchase orders for a period of nine (9) months post notice of termination and
sell the remaining Product in its inventory. KYE shall return ownership of the
Health Canada NDS and the Marketing Authorization. Each Party shall destroy all
of the other Party’s Confidential Information in its possession (whatever the
format) except for documents that must be retained in order to comply with
Applicable Laws, which information may be retained, but only for so long as
required and subject to the confidentiality obligations herein.

 

(2)

Other Reasons for Termination. If this Agreement is terminated by CATALYST
pursuant to 15.2 (Insolvency, Default or Fraud, [***], 18.3 (Assignment Without
Consent) or 18.6 (Force Majeure), or if this Agreement is terminated pursuant to
11.3(2) (IP Claim), then KYE shall not have any further rights in relation to
the Health Canada Approved NDS, and neither Party shall be under any further
obligation to the other in relation to the Product in Canada. KYE shall return
the Health Canada Approved NDS to CATALYST and shall have no rights in relation
thereto. KYE will, at its own cost, promptly transfer to CATALYST ownership of
any Marketing Authorization which has been granted to KYE for the Product in
Canada. Each Party shall destroy all of the other Party’s Confidential
Information in its possession (whatever the format) except for documents that
must be retained in order to comply with Applicable Laws, which information may
be retained, but only for so long as required and subject to the confidentiality
obligations herein.

 

23



--------------------------------------------------------------------------------

15.4

Termination Not Exclusive Remedy. Except as may otherwise be expressly provided
for herein, termination of this Agreement due to a Party’s breach shall be
without limitation to any other remedy a non-defaulting Party may have because
of the breach.

ARTICLE 16 - INDEMNIFICATION & INSURANCE

 

16.1

Indemnification of CATALYST. KYE shall defend, indemnify, and hold harmless
CATALYST, its Affiliates and their respective officers, directors, employees,
agents and representatives from and against all Losses arising in connection
with any third-party claim, action, cause of action or demand resulting from:

 

  i.

any breach of this Agreement by KYE;

 

  ii.

any negligent or intentionally wrongful act or omission of KYE or any person
acting on KYE’s behalf;

 

  iii.

KYE’s specific written instructions to CATALYST regarding the Product Packaging;

 

  iv.

the transportation, storage (after delivery to KYE), or Marketing of the
Product; and

 

  v.

any infringement claim as to any patent granted after the Effective Date
provided that CATALYST shall equally share (50%/50%) with KYE such Losses.

 

16.2

Indemnification of KYE. CATALYST shall defend, indemnify, and hold harmless KYE,
its Affiliates and their respective officers, directors, employees, agents and
representatives from and against all Losses arising in connection with any
third-party claim, action, cause of action or demand resulting from:

 

  i.

any breach of this Agreement by CATALYST;

 

  ii.

the negligent or intentionally wrongful act or omission of CATALYST or any
person acting on the CATALYST’s behalf;

 

  iii.

any infringement claim as to a patent granted prior to the Effective Date;

 

  iv.

the manufacture of any Product that is Defective;

 

  v.

as to any patent granted prior to the Effective Date and equally share (50%/50%)
with KYE any Losses resulting from any infringement claim as to any patent
granted after the Effective Date; and

 

24



--------------------------------------------------------------------------------

  vi.

Any infringement claims involving use of a Trademark.

 

16.3

Indemnification Procedure. If either Party (the “Indemnified Party”) becomes
aware of any event, circumstance, assertion, demand, suit, action, claim or
proceeding in respect of which the other Party (the “Indemnifying Party”) is
obliged to indemnify the Indemnified Party pursuant to this Agreement, then the
Indemnified Party shall promptly give written notice thereof to the Indemnifying
Party. The notice shall specify the nature and amount of the third-party claim,
to the extent that such information is available. The Indemnifying Party shall,
at its expense, assume control of the negotiation, settlement, defence or other
handling of the third-party claim for and on behalf of the Indemnified Party.
The Indemnifying Party shall have the sole right to select and direct legal
counsel to defend the claim. The Indemnified Party may, at its own expense,
appoint its own legal counsel to participate in defending the claim, in which
case the Indemnifying Party’s counsel will consult with the Indemnified Party’s
counsel and will give the Indemnified Party’s counsel the opportunity to provide
comments on the defense strategy. The Indemnified Party shall cooperate with the
Indemnifying Party, including assisting in the location and production of
evidence and having its employees and other representatives testify in any court
proceeding, if necessary, all at the Indemnifying Party’s reasonable cost. If
the Indemnifying Party assumes control of the claim, the Indemnified Party shall
not settle or compromise the claim without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld, and in any event
an Indemnifying Party may settle without the consent of the Indemnified Party if
there no admission of fault by the Indemnified Party and the Indemnified Party
has no further obligations in respect of the claims.. The Indemnifying Party
shall not settle the claim or consent to judgment without the Indemnified
Party’s written approval, which approval shall not to be unreasonably withheld.
If the Indemnifying Party fails to assume control of the defence of any third
party claim, or, having elected to assume control, thereafter fails to
diligently defend the claim, then the Indemnified Party shall be entitled to
contest, settle or pay the amount of the claim in good faith, and the
Indemnifying Party shall be bound by the results obtained by the Indemnified
Party with respect to the claim and shall remain liable to indemnify the
Indemnified Party in relation thereto.

 

16.4

Insurance. CATALYST and KYE shall, during the term of this Agreement and for a
period of [***] after the expiration date of the last unit of Product sold in
Canada, maintain a policy of general commercial liability and of product
liability insurance for the Product insuring against, among other things,
personal injury, death and damage to property. The said policy shall have a
general commercial liability limit of not less than [***] per occurrence and in
the aggregate and a product liability limit of not less than [***] per
occurrence and in the aggregate and shall be maintained with a financially sound
and reputable insurer.

 

16.5

Survival. The expiration or earlier termination of this Agreement shall not
relieve any Party hereto from any obligations which accrued prior to such
expiration or earlier termination, and shall not destroy or diminish the binding
force and effect of any of the terms and conditions of this Agreement that
expressly or by implication come into or continue in effect on or after
termination or expiration. Without limiting the foregoing, the obligations set
forth in this Article 16, Article 17 and Section 8.4 shall survive the
termination of this Agreement and remain in full force and effect for an
indefinite period after termination

 

25



--------------------------------------------------------------------------------

16.6

Disclaimer. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL,
OR INDIRECT DAMAGES OR EXPENSES, WHETHER IN CONTRACT, TORT OR OTHERWISE IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT.

ARTICLE 17 - CONFIDENTIALITY

 

17.1

Confidentiality. During the term of this Agreement and for five (5) years
thereafter, each Party shall maintain in strict confidence the Confidential
Information (as defined below) of the other Party. A Party may not use the
Confidential Information of the other Party for any purpose other than the
purposes contemplated under this Agreement, and shall not disclose such
Confidential Information to any third party (including in connection with any
publications, presentations or other disclosures) except to its employees,
agents, consultants or advisors who have a need to know such Confidential
Information to achieve the purposes of this Agreement, or as otherwise
contemplated herein for the purposes of this Agreement. Each Party shall ensure
that any person to whom it discloses the other Party’s Confidential Information
is informed of the confidential nature of and duty not to disclose the
information and is obligated to maintain the confidentiality thereof to the same
or greater extent as provided herein. Each Party may also disclose such of the
Confidential Information of the other Party as may be required by Applicable Law
or by any governmental authority having jurisdiction, provided that the Party
required to disclose shall, if possible, notify the other Party prior to
disclosing any Confidential Information and provide such other Party with a
reasonable opportunity to contest or limit the scope of the required disclosure
and assist the other Party in obtaining any protective orders as may be
appropriate.

 

17.2

Definition. “Confidential Information” means all proprietary technical
information, marketing, business and financial information, scientific data,
information marked confidential and all other information which a reasonable
person would treat confidentially that relates to the Product or the business of
a Party. Confidential Information shall not include any information which the
receiving Party can show:

 

  i.

was known to or in the possession of the receiving Party prior to its receipt
from the disclosing Party;

 

  ii.

is readily available to the public other than through any act or omission of the
receiving Party in contravention of this Agreement or any other agreement
between the Parties;

 

  iii.

was disclosed by a third party not under an obligation of confidentiality to the
disclosing Party; or

 

26



--------------------------------------------------------------------------------

  iv.

is subsequently independently developed by the receiving Party without use of
the Confidential Information as demonstrated by written records.

 

17.3

No Publicity. Except as required by Applicable Law, neither Party shall
originate any publicity, news release or other public announcements, written or
oral, whether to the public press, to stockholders, or otherwise, relating to
this Agreement or any amendment hereto without the prior written approval of the
other Party, which approval shall not be unreasonably withheld. Nothing in the
provision shall be deemed to prevent a Party from making such disclosures or
announcements that, in the opinion of legal counsel, are legally required of
such Party; provided that in any event the non-disclosing Party shall have the
right to review any such disclosure and revise such disclosure to the extent it
relates to the use of the non-disclosing Party’s name or Confidential
Information.

ARTICLE 18 - MISCELLANEOUS

 

18.1

Notice. Any notice or other document required or permitted to be given pursuant
to this Agreement shall be in writing and shall be delivered by hand; by
internationally recognized overnight courier or by email, in each case addressed
to the Party to whom it is to be given at the contact information shown below or
at such other contact information as the Party to whom such notice is to be
given shall have last notified the other Party in accordance with the provisions
of this section:

In the case of the CATALYST at:

Catalyst Pharmaceuticals, Inc.

355 Alhambra Circle, Suite 1250

Coral Gables, FL 33134

Attention: Brian Elsbernd, Chief Legal and Compliance Officer

Email: belsbernd@catalystpharma.com

With a copy (which shall not constitute notice) to:

Torys LLP

|79 Wellington Street West

30th Floor

Toronto, On Canada 1N

Attn: Cheryl Reicin

Email.creicin@torys.com

And in the case of KYE at:

KYE Pharmaceuticals Inc.

2233 Argentia Road Suites 302 and 302A

Mississauga, ON

Canada

L5N 2X7

 

27



--------------------------------------------------------------------------------

Attention: Douglas Reynolds – Office of the President

Email: dougr@kyepharma.com

Any such notice or other document shall be deemed to have been given and
received on the date of delivery, provided that if delivery is other than during
business hours (9:00 a.m. to 5:00 p.m., local time) on a Business Day in the
place of receipt, such notice shall be deemed to have been given and received on
the first Business Day thereafter.

 

18.2

Relationship of the Parties. The relationship of the Parties is that of
independent contractors. This Agreement does not constitute any one Party hereto
as the agent or legal representative of the other Party for any purpose
whatsoever. Neither of the Parties grants to the other any right or authority to
assume or create any obligation or responsibility, express or implied, on behalf
of it or in its name in any manner whatsoever, unless otherwise agreed to in
writing by the other Party.

 

18.3

Assignment. This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns. Except as
otherwise expressly provided herein, KYE may not assign or transfer it rights or
obligations under this Agreement, in whole or in part, or effect a change of
control, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. Any assignment or transfer by KYE
other than in accordance with the terms hereof shall be void and shall entitle
the CATALYST to terminate this Agreement. CATALYST may assign or transfer its
rights and obligations hereunder or effect a change of control.

 

18.4

No Waiver; Remedies. No Party to this Agreement shall be deemed or taken to have
waived any provision of this Agreement unless such waiver is in writing, and
then such waiver shall be limited to the circumstances set forth in such written
waiver. No failure or delay on the part of a Party in exercising any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies provided for hereunder shall be cumulative of and in addition to
any and all other remedies which any Party may have under this Agreement and/or
under Applicable Law, and the exercise of any one or more of such remedies shall
not preclude the exercise of any others.

 

18.5

Time. Time shall be of the essence of this Agreement and every part hereof.

 

28



--------------------------------------------------------------------------------

18.6

Force Majeure. If either Party is prevented from complying, either totally or in
part, with any of the terms or provisions of this Agreement by reason of force
majeure, including fire, flood, earthquake, storm, general strike, lockout,
riot, war, terrorism, rebellion, accident, infestation, epidemic/pandemic,
governmental action, acts of God and/or any other cause or externally induced
casualty beyond its reasonable control, whether similar to the foregoing matters
or not (a “Force Majeure Event”), then, upon written notice by the Party liable
to perform to the other Party, the requirements of this Agreement or such of its
provisions as may be affected, and to the extent so affected, shall be suspended
during the period of such disability, provided that the Party asserting force
majeure shall bear the burden of establishing the existence of such Force
Majeure Event by clear and convincing evidence, and provided further that the
Party prevented from complying shall use its Commercially Reasonable Efforts to
remove such disability, and shall continue performance with the utmost dispatch
whenever such causes are removed, and shall notify the other Party of the Force
Majeure Event not more than five (5) Business Days from the time of the event.
When such circumstances arise, the Parties shall discuss what, if any,
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution. If a Force Majeure Event continues for a period of
longer than six(6) consecutive months or one hundred and eighty (180) days in
any twelve (12) month period, then the Party unaffected by such event may
terminate this Agreement upon giving not less than thirty (30) days written
notice of termination to the other Party, provided that if the Force Majeure
Event ceases within such thirty (30) day period this Agreement shall remain in
full force and effect.

 

18.7

Governing Law & Dispute Resolution.

 

(1)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. Each Party waives any defenses to inconvenient forum.

 

(2)

All disputes arising in connection with this Agreement shall be determined by
arbitration in accordance with the Rules of Arbitration of the American
Arbitration Association the place of arbitration shall be New York City, and the
language of arbitration shall be English. Within twenty (20) days of one Party
notifying the other Party that it wishes to commence an arbitration, each Party
shall nominate two (2) candidates (for a total of four (4) candidates) to be the
sole arbitrator. If the Parties are unable to agree on one arbitrator from the
four (4) candidates within seven (7) days of exchanging names of candidates,
then within five (5) days thereafter, each Party shall select one (1) arbitrator
and those two (2) selected arbitrators shall select a third arbitrator as
promptly practicable but in any event within seven (7) days after they are
selected. The mutually selected arbitrator shall serve as the chair of the
arbitration panel. All candidates for arbitrators and selected arbitrators shall
have experience and familiarity with pharmaceutical distribution and license
agreements. The determination of any such arbitration shall be final and binding
on the Parties and no appeal shall lie therefrom. Any award rendered may be
entered in any court having jurisdiction. Responsibility for the costs of the
arbitration proceeding shall be determined in the discretion of the arbitration
panel. The Parties shall keep all details of the arbitration proceeding and
arbitral award strictly confidential and shall use all reasonable efforts to
take such action as may be appropriate to prevent the unauthorized disclosure of
the proceedings, any information disclosed in connection therewith and the award
granted, including requiring all participants (including any witnesses) to agree
to abide by such confidentiality. Notwithstanding the foregoing, neither Party
shall be precluded from applying to a court of competent jurisdiction for any
relief in the nature of injunction, specific performance, or other equitable
remedy.

 

29



--------------------------------------------------------------------------------

18.8

Severability. If any provision in this Agreement is held to be invalid, void or
unenforceable, then that provision shall be severed from this Agreement, and the
remainder of this Agreement shall not be affected thereby and shall be enforced
to the fullest extent permitted by Applicable Law. The Parties agree to
renegotiate any such invalid, void or unenforceable provision in good faith in
order to provide a reasonably acceptable alternative consistent with the basic
purposes of this Agreement and to as closely as possible give effect to the
intent of the invalid, void or unenforceable provision.

 

18.9

Entire Agreement. This Agreement (including the Schedules attached hereto and
any Quality Agreement and Safety Data Exchange Agreement (SDEA) entered into by
the Parties,) constitutes the entire agreement between the Parties with respect
to the subject matter hereof, and all prior or agreements, whether written or
oral, are superseded hereby. This Agreement may be amended only in writing
executed by the Parties.

 

18.10

Headings. The captions and headings contained herein are for convenience of the
Parties and in no way define, limit, or describe the scope of this Agreement.

 

18.11

Language. The language of this Agreement and all proceedings taken in relation
thereto shall be English.

 

18.12

Currency. Unless otherwise specifically provided, all references to money
amounts are expressed in terms of United States dollars and all payments made
pursuant to this Agreement shall be made in that currency.

 

18.13

Counterparts and Delivery. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. This Agreement may be
executed and delivered by pdf or other form of electronic transmission, and the
Parties may rely on a pdf or electronic signature as though it were an original
signature.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date

 

KYE Pharmaceuticals Inc.

   

CATALYST Pharmaceuticals, Inc

By:

 

/s/ Douglas Reynolds

   

By:

 

/s/ Pat McEnany

Name:

 

Douglas Reynolds

   

Name:

 

Pat McEnany

Title:

 

President

   

Title:

 

President and CEO

I have authority to bind the corporation

   

I have authority to bind the corporation

Schedule A: Product Information

 

31



--------------------------------------------------------------------------------

SCHEDULE A

PRODUCT INFORMATION

[***]